Bell, Chief Judge.
Defendant was convicted of burglary and motor vehicle theft. Held:
1. The state’s evidence showed that defendant was arrested in a van type motor vehicle which had earlier been unlawfully taken on September 13, 1975, from *293burglarized premises. Defendant testified that while hitchhiking from Atlanta to Chattanooga, Tennessee to attend a concert at which a "Rod Stewart” was a featured performer, he was given a ride in this van which was operated by an unknown third party who fled when the van was stopped by the police. In rebuttal to defendant’s testimony, and over objection, a state’s witness testified that his firm represented Rod Stewart in obtaining theatrical bookings; and that he had checked the company’s records and they revealed that Rod Stewart was booked for an engagement in Albuquerque, New Mexico on September 13, 1975, and that he had never performed in Chattanooga, Tennessee during 1975. This testimony was objected to because it violated the best evidence rule and the witness was not testifying from his own personal knowledge. This evidence was admissible for it was offered to reflect on the defendant’s credibility and it had no bearing on the issue of defendant’s guilt. A matter collateral to a main issue may be shown by parol evidence and need not be established by documentary evidence. Roberts v. State, 86 Ga. App. 768 (72 SE2d 551).
Submitted June 7, 1976
Decided July 9, 1976.
Jack Dorsey, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.
2. All other enumerations have no merit.

Judgment affirmed.


Clark and Stolz, JJ., concur.